


Exhibit 10(c)1




BASE SALARIES OF NAMED EXECUTIVE OFFICERS


GEORGIA POWER COMPANY


The following are the annual base salaries, effective March 1, 2013, of the
Chief Executive Officer and Chief Financial Officer of Georgia Power Company and
certain other executive officers of Georgia Power Company who served during
2012.




W. Paul Bowers
President and Chief Executive Officer
$764,406
 
Ronnie R. Labrato*
Executive Vice President, Chief Financial
Officer and Treasurer
$307,114
 
Joseph A. Miller
Executive Vice President
$415,158
 
John L. Pemberton
Senior Vice President and Senior Production Officer
$309,344
 
Anthony L. Wilson
Executive Vice President
$336,444
 



*Retired March 31, 2013








